FisheR, J.,
delivered the opinion of the court.
This was an action brought under the statute, to recover the specific value for certain trees, alleged to have been cut by the defendant below, upon the lands of the plaintiff.
*231The case may be made to turn upon a single point, and that is, whether the plaintiffs’ possession of the land, claiming it as their own, was sufficient evidence of title to maintain the action. We are clearly of opinion that it was, and that after this proof was made, it was incumbent on the defendant to show title, either in himself, or in some third party, to defeat the action.
No such showing having been made, the verdict of the jury is correct.
Judgment affirmed.